Exhibit 10.16

TRULIA, INC.

2012 EQUITY INCENTIVE PLAN

(ASSUMED BY ZILLOW GROUP, INC.)

RESTRICTED STOCK UNIT AWARD NOTICE

Zillow Group, Inc. (the “Company”) hereby grants to you (“Participant”) a
Restricted Stock Unit Award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the “Award
Notice”) and the Restricted Stock Unit Award Agreement (the “Award Agreement”)
and the Trulia, Inc. 2012 Equity Incentive Plan (as assumed by the Company) (the
“Plan”), which are incorporated into the Award Notice in their entirety.

 

Participant: Grant Date: Number of Restricted Stock Units Subject to Award (the
“Units”): Vesting Commencement Date: Vesting Schedule (subject to continued
employment or service):

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Award Agreement and the Plan. You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject. The Award is hereby granted in full satisfaction of the Company’s
obligations to grant such Award pursuant to the terms of your offer letter.

 

ZILLOW GROUP, INC. PARTICIPANT By:

 

 

Its:

 

Address:

 

 

Attachments:

1. Restricted Stock Unit Award Agreement

2. Plan Summary for the Plan

Date Accepted:

 

Note: References to “Company” in the Plan are deemed to refer to “Zillow Group,
Inc.” except that such reference in the definition of “Registration Date” in the
Plan continues to refer to Trulia, Inc. and references to “Common Stock” in the
Plan refer to Class A Common Stock of Zillow Group, Inc.



--------------------------------------------------------------------------------

TRULIA, INC.

2012 EQUITY INCENTIVE PLAN

(ASSUMED BY ZILLOW GROUP, INC.)

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”), Zillow
Group, Inc. (the “Company”) has granted to you a Restricted Stock Unit Award
(the “Award”) under the Trulia, Inc. 2012 Equity Incentive Plan (as assumed by
the Company) (the “Plan”) for the number of Restricted Stock Units indicated in
your Award Notice. Capitalized terms not explicitly defined in this Award
Agreement or the Award Notice but defined in the Plan have the same definitions
as in the Plan.

The details of the Award are as follows:

 

1. Vesting

Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the “Vesting Schedule”). One share of the Company’s Class A
Common Stock will be issuable for each Restricted Stock Unit that vests.
Restricted Stock Units that have vested and are no longer subject to forfeiture
according to the Vesting Schedule are referred to herein as “Vested Units.”
Restricted Stock Units that have not vested and remain subject to forfeiture
under the Vesting Schedule are referred to herein as “Unvested Units.” The
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).

Except as otherwise provided by this Award Agreement, as soon as practicable
after Unvested Units become Vested Units, but not later than 60 days after
vesting, the Company will settle the Vested Units by issuing to you one share of
the Company’s Class A Common Stock for each Vested Unit. If a vesting date falls
on a weekend or any other date on which the Nasdaq Stock Market (“NASDAQ”) is
not open, affected Units will vest on the next following NASDAQ business day.

 

2. Termination of Service

Upon your ceasing to be a Service Provider on a full-time basis for any reason,
any portion of the Award that has not vested as provided in Section 1 will
immediately be forfeited to the Company without payment of any further
consideration to you. You will have no further rights, and the Company will have
no further obligations to you, with respect to such Unvested Units.

 

3. Securities Law Compliance

3.1 You represent and warrant that you have been furnished with a copy of the
Plan and the plan summary for the Plan.

3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Class A Common Stock that you may receive
pursuant to settlement of the Units (the “Shares”) unless (a) there is an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), and applicable state securities laws covering any such
transaction involving the Shares, or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.



--------------------------------------------------------------------------------

3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.

 

4. Transfer Restrictions

Units may not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

5. No Rights as Shareholder

You will not have any voting, dividend or any other rights as a shareholder of
the Company with respect to the Units.

 

6. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing the Award Notice, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.

 

7. Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

8. Withholding

8.1 You understand that under United States federal tax laws in effect on the
Grant Date, you will have taxable compensation income at the time of vesting of
the Units based on the Fair Market Value of the underlying Shares on each
vesting date. You are ultimately responsible for all taxes owed in connection
with the Award (e.g., at grant, vesting and/or upon receipt of the Shares),
including any federal, state, local or foreign taxes of any kind required by law
to be withheld by the Company in connection with the Award, including FICA or
any other tax obligation (the “Tax Withholding Obligation”), regardless of any
action the Company or any Parent or Subsidiary of the Company takes with respect
to any such Tax Withholding Obligation. The Company makes no representation or
undertaking regarding the adequacy of any tax withholding made in connection
with the Award. The Company has no obligation to deliver Shares pursuant to the
Award until you have satisfied the Tax Withholding Obligation.



--------------------------------------------------------------------------------

8.2 In order to satisfy your obligations set forth in Section 8.1, you hereby
irrevocably appoint any brokerage firm acceptable to the Company for such
purpose (the “Agent”) as your Agent, and authorize the Agent, to:

 

  (a) Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the settlement date for any Vested
Units, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the amount of any Tax Withholding
Obligation and all applicable fees and commissions due to, or required to be
collected by, the Agent;

 

  (b) Remit directly to the Company the cash amount necessary to cover the
payment of such Tax Withholding Obligation, as of such date;

 

  (c) Retain the amount required to cover all applicable brokerage fees,
commissions and other costs of sale due to, or required to be collected by, the
Agent, relating directly to the sale of Shares referred to in clause (a) above;
and

 

  (d) Remit any remaining funds to you.

As of the date of execution of the Award Notice, you represent and warrant that
you are not aware of any material nonpublic information with respect to the
Company or any securities of the Company, are not subject to any legal,
regulatory or contractual restriction that would prevent the Agent from
conducting sales as provided herein, do not have, and will not attempt to
exercise, authority, influence or control over any sales of Shares effected
pursuant to this Section 8.2, and are entering into this Section 8.2 of the
Award Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Exchange Act. It is the
intent of the parties that this Section 8.2 comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and the Award Agreement will be
interpreted to comply with the requirements of Rule 10b5-1(c) of the Exchange
Act.

You understand that the Agent may effect sales as provided in clause (a) above
jointly with sales for other employees of the Company and that the average price
for executions resulting from bunched orders will be assigned to your account.
You acknowledge that neither the Company nor the Agent is under any obligation
to arrange for such sales at any particular price, and that the proceeds of any
such sales may not be sufficient to satisfy your Tax Withholding Obligation. In
addition, you acknowledge that it may not be possible to sell Shares as provided
by this Section 8.2 due to (i) a legal or contractual restriction applicable to
you or the Agent, (ii) a market disruption, or (iii) rules governing order
execution priority on the NASDAQ Stock Market or other exchange where the Shares
may be traded. In the event of the Agent’s inability to sell any Shares or that
number of Shares sufficient to cover your Tax Withholding Obligation, you will
continue to be responsible for payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld.

You acknowledge that regardless of any other term or condition of the Award
Agreement, neither the Agent nor the Company will be liable to you for
(a) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, or (b) any failure to perform or for
any delay in performance that results from a cause or circumstance that is
beyond the Agent’s reasonable control.

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 8.2. The Agent is a third party
beneficiary of this Section 8.2.



--------------------------------------------------------------------------------

8.3 Notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
Award or from salary or other amounts payable to you, a number of whole Shares
or cash having a value sufficient to satisfy the Tax Withholding Obligation, and
you hereby authorize the Company to do so.

8.4 Furthermore, you acknowledge that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax Withholding Obligations or
tax treatment in connection with any aspect of the Award, including but not
limited to, the grant, vesting, the issuance of Shares upon vesting, the
subsequent sale of Shares acquired pursuant to the Award and the receipt of any
dividends, and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax Withholding Obligations or achieve any particular tax result.
Further, if you have become subject to tax in more than one jurisdiction, you
acknowledge that the Company (or former employer, as applicable) may be required
to withhold or account for Tax Withholding Obligations in more than one
jurisdiction.

 

9. General Provisions

9.1 Assignment. The Company may assign its rights under this Award Agreement at
any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company’s Board of Directors.

9.2 No Waiver. No waiver of any provision of this Award Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Award Agreement.

9.4 Agreement Is Entire Contract. This Award Agreement, the Award Notice and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof and supersede all prior oral or written agreements on
the subject. This Award Agreement is made pursuant to the provisions of the Plan
will in all respects be construed in conformity with the express terms and
provisions of the Plan.

9.5 Successors and Assigns. The provisions of this Award Agreement and the Award
Notice will inure to the benefit of, and be binding on, the Company and its
successors and assigns and you and your legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Award Agreement and agreed in
writing to join herein and be bound by the terms and conditions hereof.

9.6 No Employment Contract. Nothing in this Award Agreement will affect in any
manner whatsoever the right or power of the Company, or any Parent or Subsidiary
of the Company, to terminate your employment on behalf of the Company or any
Parent or Subsidiary of the Company, for any reason, with or without cause.

9.7 Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably necessary to carry out the intent of
this Award Agreement.



--------------------------------------------------------------------------------

9.8 Section 409A Compliance. This Award and any Shares issuable thereunder are
intended to qualify for an exemption from or comply with Section 409A of the
Code. Notwithstanding any other provision in this Award Agreement, the Award
Notice and the Plan to the contrary, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify this Award Agreement or the Award
Notice so that the Award qualifies for exemption from or complies with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Award will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the Award. No provision of this Award Agreement or the Award Notice
will be interpreted or construed to transfer any liability for failure to comply
with Section 409A of the Code from you or any other individual to the Company.
By executing the Award Notice, you agree that you will be deemed to have waived
any claim against the Company with respect to any such tax consequences.

9.9 Counterparts. The Award Notice may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.